ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-304, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that BARBARA KIRSCH EINHORN of WATCHUNG, who was admitted to the bar of this State in 1985, and who has been temporarily suspended from the practice of law since May 23, 2014, should be censured for violating RPC 1.3 (failure to act with reasonable diligence), RPC 1.4(a) (failure to communicate with a client), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that BARBARA KIRSCH EINHORN is hereby censured; and it is further
ORDERED that the temporary suspension of respondent, entered by Order of this Court filed April 23, 2014, shall continue pending the further Order of the Court; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of her suspension, and that she shall comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.